Citation Nr: 1311731	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-44 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand disability (other than 5th metacarpal fracture).

3.  Entitlement to an increased rating for fracture of the right 5th metacarpal, currently evaluated as noncompensable.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to special monthly compensation based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Christopher R. Mancinone, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) from April and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2011 and were remanded to provide the Veteran with a Board hearing, which has been accomplished.  They have returned to the Board for further appellate consideration. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is service connected for chondromalacia of the left knee, chondromalacia of the right knee, and a fracture of the right fifth metacarpal. 

2.  The Veteran is less than credible with regard to the onset date of any current left hand disability.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current left hand disability causally related to, or aggravated by, active service or a service connected disability. 

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current right hand disability (other than the right 5th metacarpal fracture) causally related to, or aggravated by, active service or a service connected disability. 

5.  During the rating period on appeal, the Veteran's fracture of the right 5th metacarpal has been manifested by pain with no limitation of motion and no decrease in strength of grip. 

6.  The competent and credible evidence of record is against a finding that the Veteran requires aid and attendance due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  A right hand disability (other than 5th metacarpal fracture) was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

3.  The criteria for a compensable rating for fracture of the right 5th metacarpal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.71a, DCs 5156, 5230 (2012).

4.  The requirements for special monthly compensation based on the need for aid and attendance or housebound status have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2009, December 2009, and July 2010. 

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  An April 2009 VA examination report is of record.  It considers the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  The examiner opined that there is no mention of the Veteran fracturing his left fourth metacarpal shaft in service; therefore, the examiner assumed that this injury occurred after service.  The Board is mindful that the Veteran is competent to report that he injured his finger in service, and that the absence of STRs is not necessarily fatal to the Veteran's claim.  However, in the present claim, the Board finds, as discussed in detail below, that the Veteran is less than credible with regard to a 4th digit injury in service.  Thus, the examiner's opinion is adequate, and a further clinical opinion is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In addition, an examiner has not provided an opinion as to whether the Veteran has a bilateral hand disability secondary to the Veteran's service-connected knee disability.  The Board finds that a remand to obtain such an opinion is not necessary.  There is no clinical evidence of record which even indicates that there is a possibility that the Veteran's bilateral knee disability is casually related to, or aggravates, a hand disability.  In addition, there is no competent credible evidence of such.  The clinical evidence reflects that the Veteran's symptoms with regard to his upper extremities are likely due to his hepatitis C and/or kidney disease; thus, the Board finds that a VA opinion is not required.  The Board has considered the allegations that the Veteran has a hand disability due to the use of a wheelchair; however, the evidence of record, as discussed more thoroughly below, is against such an finding or indication.  As the claims file includes clinical evidence with regard to the etiology of the Veteran's upper extremity symptoms, and does not indicate that it may be due to his knee disability, to include use of a wheelchair, a further opinion is not necessary or warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), in some circumstances, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  See also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)(the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Special Monthly Compensation- Aid and Attendance "L" rate

Special Monthly Compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(1), special monthly compensation is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need for regular aid and attendance.  

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Left hand disability

An April 2009 VA examination report reflects that the Veteran had a healed fourth metacarpal shaft fracture that has healed slightly shortened.  No other disability of the left hand was diagnosed.  Thus, the Board finds that an element for entitlement to service connection, a current disability, has been met.  The Board finds however, for the reasons noted below, that entitlement to service connection is not warranted.  

While the STRs note that the Veteran had injuries to his left thumb and his left 2nd digit (index finger), they are negative for any complaints of, or treatment for, the fourth metacarpal (ring finger), the current area of disability.  The Veteran has stated that he broke a bone in his hand when a hatch door on a ship closed on his hand.  (See January 2010 VA Form 21-4138.).  He has also stated that he injured it at the time that he injured his right hand by putting it through glass.  The Board finds, as discussed below, that the Veteran's assertion of a broken bone in the left hand in service is less than credible.  

An October 18, 1976 STR reflects that the Veteran had injured his left thumb the previous day while playing basketball.  An x-ray was negative for any apparent fracture.  The impression was a sprained thumb.  The report is negative for any complaints with regard to the fourth digit.  The Board finds that if the Veteran had fractured his fourth digit, it would have been reasonable for him to have reported it, and for it to have been noted, when he sought treatment for his sprained thumb; it is not. 

An October 30, 1976 STR reflects that the Veteran had complaints with regard to the right 5th metacarpal after hitting it against a glass door.  A December 1976 STR reflects that the Veteran had complaints of pain of the right hand.  As noted above, the Veteran has reported that he injured his left hand when he injured his right hand in 1976.  The Board finds that any such contention is less than credible.  The Board finds that if the Veteran had injured his left hand at the same time when he injured his right hand, it would have been reasonable for him to have reported it, and for it to have been noted, when he sought treatment for his right hand; it is not.  

A May 1977 STR reflects that the Veteran was playing basketball when he injured his left index finger (2nd digit).  It was noted that he had jammed it on the basketball backboard.  Upon clinical examination, there was minimal swelling.  The impression was traumatic synovitis.  Again, the Board finds that if the Veteran had fractured his fourth digit, it would have been reasonable for him to have reported it, and for it to have been noted, when he sought treatment for his injured index finger; it is not. 

In April 1979, within one month after separation from service, the Veteran filed for VA compensation for a right hand disability due to a 1976 injury.  (See VA Form 21-526, block 26A.)  Again, the Board finds that if the Veteran had injured his left 4th finger in service, or if he had residuals from a left hand injury, it would have been reasonable for him to have filed a claim for it when he filed his claim for service connection for a right hand disability, a lung disability, and bilateral knee disability; he did not. 

A July 2004 emergency room record, more than two decades after separation from service, reflects that the Veteran "struck his left ring finger on a washing machine three days prior to presentation, July 13, 2004, and has subsequently developed redness and swelling of the finger.  He had a full range of motion.  He was diagnosed with cellulitis.  

An August 2004 emergency room record reflects that the Veteran's ring finger middle phalanx had been red with swelling after the Veteran reportedly hit it while working on a washing machine.  It was further noted that x-rays had been taken and no fractures were seen.  There was no notation as to a fractured finger in service.  

December 2008 VA clinical records reflect that the Veteran had end-stage kidney disease, chronic hepatitis C, and anemia of chronic kidney disease.  They also note that he was working and was mostly on his feet "all day long".  

An April 2009 VA examination report reflects that the Veteran stated that he was not having any problems with his left thumb.  He reported problems with his fourth finger.  He further stated that he fractured a bone in his left hand when he fractured his right hand.  Upon examination, it was noted that the third knuckle of the left hand is less prominent than the surrounding knuckle.  He was assessed with a left fourth metacarpal shaft fracture.  It was noted that the Veteran was having cramping pain which can go along with a healed fourth metacarpal shaft fracture that is healed shortened.  His left thumb was normal.  The examiner noted that because there was no evidence of a fourth digit fracture in service, he must assume that this fracture occurred after service.  The Board is mindful that the Veteran is competent to state that he had pain in his fourth digit in service.  In addition, depending on the nature of the fracture, a lay person is competent to state that he has a fracture; however, in the present claim, the Board finds that the Veteran is less than credible with regard to a 4th digit injury in service.  

A December 2009 VA clinical record reflects that the Veteran walked without assistance.  A December 2009 VA clinical record reflects that the Veteran sought treatment for complaints of numbness, cramping, and weakness in both hands.  It was noted that the Veteran reports that "he's had this for about a year but it's gotten worse in the last few months.  The cramping happens after he has been gripping something and the numbness is fairly constant.  He says the pain in [sic] mainly in the back of the hand, not in the wrist or finger joints.  The numbness is mostly in the 4th and 5th fingers but not in the thumbs.  His is right handed.  He reports no issues with doing daily tasks or problems hanging on to anything.  He reports stiffness at times in the mornings but no edema ever.  . . .  He reports that he does not work, so he is not stressing his hands too much."  The assessment was that the symptoms "present like ulnar or median nerve compression syndrome."

An April 2010 VA radiology report of the left hand reflects that the Veteran had a remodeled fracture deformity of the left fourth metacarpal.  He had mild degenerative changes involving the left fourth metacarpal phalangeal joint.  The impression was "stable exam negative for acute fracture, dislocation, or subluxation."

An April 2010 VA rheumatology report reflects that the Veteran was seen due to complaints of multiple joint pain.  He reported pain in both knees, shoulders, hands, hips, feet, for the last twenty years, which had gotten worse for the last few months.  It was also noted that the Veteran's "constellation of symptoms is most likely related to hepatitis C arthropathy, which can cause arthritis and fibromyalgia like picture."  An addendum reflects that after consultation with another physician, it is "more than likely much of his pain syndrome is related to Hep C."

A May 2010 VA clinical record states that the Veteran has diffuse joint pain of uncertain etiology.  It was noted that hemochromatosis needs to be considered given his symptoms.  May have reactive arthritis related to hep C."  An addendum reflects "[m]ore than likely much of his pain syndrome is related to Hep C, which is often hard to quell."

A June 2010 physical medicine rehabilitation consultation record reflects that the Veteran complained of cramping in all upper extremity joints.  He was able to independently complete shaving, feeding and oral cares.  He was independent with toileting; however, he reported pain with transitional movements to and from the toilet.  It was also noted that the Veteran's primary mode of transportation was a wheelchair.  

The earliest clinical record of post-service left hand pain is many years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board has considered that in the present claim, the Veteran stated in December 2009 that he had pain for approximately one year.  He stated in April 2010, that he had had pain for 20 years.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Based on the record as a whole, to include the STRs and the Veteran's subsequent statements, or lack thereof, of an injury in service, that the Veteran is less than credible with regard to any claim of a left 4th digit injury in service. 

The Veteran originally suggested, with regard to this claim, that he has a left hand disability due to an injury in service; however, the Veteran's agent stated at the Board hearing that the Veteran's hand conditions are secondary to the knee conditions.  He further explained that the Veteran's hands are required in order for the Veteran to be mobile; so therefore, the hand conditions are secondary to the knees and lack of mobility.  Although the agent used the term "secondary", the Board finds that the evidence of record does not indicate that the Veteran may have a hand disability secondary to his knee disability.  Rather, it appears that the agent intended to imply that the Veteran's hands were necessary due to his limited mobility, and the lack of use of his hands was made more detrimental because of his limited mobility.  In this regard, the Board notes that the Veteran uses a wheelchair, but testified that he does not actually push himself because he has an escort to push him.  (See Board hearing transcript page 3.)  In addition, the Veteran did not begin using a wheelchair until after he complained of pain and cramping in his hands.  The Veteran complained of hand symptoms in April 2009 and in December 2009; however, in April 2009, he was still working, was not using medication for his knees, and was not using assistive devices for his knees.  In a statement dated in October 2009, he stated that he would be getting a wheelchair or a walker.  The clinical records reflect that he was not using a wheelchair in January 2010. 

There is no competent credible evidence that the Veteran's use of a wheelchair and his bilateral knee disability is causally related to, or aggravates, his hands.  In addition, the clinical evidence of record reflects that the Veteran's "constellation of symptoms is most likely related to hepatitis C arthropathy, which can cause arthritis and fibromyalgia like picture."  An addendum reflects that after consultation with another physician, it is "more than likely much of his pain syndrome is related to Hep C." .  

The Veteran may sincerely believe that he has a left hand disability due to service, or to a service connected disability.  He is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters with regard to pain in his specific situation.  The Veteran has been diagnosed with end stage renal failure and Hepatitis C, both of which may cause joint pain.  In addition to his hand pain, he has reported the same symptoms with regard to both upper extremities and both lower extremities.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

In sum, there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a left hand disability causally related to active service, or to a service connected disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right hand disability

An April 2009 VA examination report reflects that the Veteran had a healed right fifth metacarpal shaft fracture.  No other disability of the right hand was diagnosed.  In a June 1979 rating decision, the RO awarded the Veteran service connection for a fracture of the right fifth metacarpal.  As service connection for a right hand disability requires, at a minimum, medical evidence of a current disability, other than the already service-connected right fifth metacarpal, the Veteran's claim for service connection for a right hand disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

The Board acknowledges that the Veteran has reported cramping and pain in the right hand; however, his symptoms have not been causally related to any right hand disability other than the finger for which he is already service-connected.  The records reflect that the Veteran's hand symptoms are likely Hepatitis C arthropathy (See April 2010 VA record).  It has also been clinically indicated that he is fatigued due to kidney disease.  Thus, there is no additional disability of the hand; rather, the Veteran has a liver and kidney disease.  (The Veteran is not service connected for liver disease, kidney disease/kidney transplant.  He was denied service connection for kidney disease in a February 2004 rating decision.) 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Fracture - Right 5th metacarpal

The Veteran is service connected for fracture of the right fifth metacarpal (little finger).  An April 2009 VA examination report reflects that the Veteran's healed fifth metacarpal shaft fracture had healed in some flexion.  The Veteran reported pain and cramping.  The Veteran had sensation to light touch intact throughout the right hand.  He had full strength (5/5) throughout the right hand.  He had a zero centimeter tip to palm distance with attempted finger flexion.  He had a palpable radial pulse.  His skin was benign.  The examiner noted that the Veteran was able to perform activities with his right hand and he "does not have limitation of range of motion because of this healed fracture."

The Veteran's right fifth metacarpal is appropriately evaluated under diagnostic code (DC) 5230.  DC 5230 provides that unfavorable ankylosis of the little finger is noncompensable.  As noted above, the Veteran's pain due to his healed metacarpal does not limit his range of motion of the entire finger.  Even if the Board were to find that the Veteran could not move the joints of his finger due to pain, fatigue, or weakness, he would not be entitled to a compensable rating, as ankylosis of the little finger is noncompensable.  The Board has considered whether the Veteran is entitled to a compensable rating under another diagnostic code but finds that he is not.  Although DC 5156 allows for a 10 percent rating for amputation of the little finger, the Board find that the Veteran's situation is not analogous to an amputate of the little finger.  The Veteran has sensation to light touch, has full strength, and can touch the tip of his finger to his palm.

The Board acknowledges that the Veteran has stated that he needs assistance with some activities such as shaving, buttoning clothing, lifting things, and opening cans.  However, he has stated that this is due to bilateral hand difficulties.  There is no competent evidence of record that the Veteran's fifth metacarpal disability is the cause of the Veteran's inability to perform daily activities.  To the contrary, the evidence reflects bilateral upper extremities complaints of cramping, and in both the 4th and 5th digits.  In addition to pain and cramping in the 5th digit due to his service-connected disability, the etiologies have been noted to be possibly ulnar or median nerve compression (December 2009), renal rickets (February 2010), hepatitis C arthropathy (April 2010) and reactive arthritis related to hepatitis C (May 2010).  While the Veteran is competent to report pain, he has not been shown to have the experience, training, or education necessary to relate that pain to a thirty year old healed fracture, as opposed to his kidney failure, liver disease, or other disability.  Although the Veteran may have pain and cramping in the 5th digit due to a fractured metacarpal in service, the competent credible evidence of record does not support a finding that his disability of the entire right hand is due to the 5th digit healed fracture. 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) . 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected fifth metacarpal.  The rating criteria provide for limitation of motion as well as amputation.  Moreover, the evidence does not reflect that the Veteran's fifth metacarpal disability has caused marked interference with employment or frequent periods of hospitalizations.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

SMC (Aid and Attendance)

The Veteran avers that he is entitled to "aid and attendance".  The Veteran is service connected for chondromalacia of the left knee, evaluated as 40 percent disabling, chondromalacia of the right knee, evaluated as 40 percent disabling, and fracture of the right fifth metacarpal, evaluated as noncompensable.

As noted above, SMC is payable if a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance.  The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

A May 2009 VA clinical record reflects that the Veteran was involved in an altercation and was kicked down a flight of stairs.  He reported right shoulder pain.  He reported that he was not able to do any overhead activity.  He was diagnosed with a non-displaced greater tuberosity fracture

July 2009 VA record reflect that the Veteran presented with complaints of weakness and myalgias.  He was found to have potassium of 7.3.  He was noted to have regular dialysis several days a week, and was to be dialyzed again that day.  He was also given medical management of hyperkalemia (high potassium).  

An August 2009 VA clinical record reflects that the Veteran continued with complaints of the right shoulder due to his fall in May 2009.  It was noted that he continued to report pain and was limited in range of motion and strength.  The assessment was  "three months status post right greater tuberosity fracture being treated conservatively with persistent weakness and pain."  A September 2009 record shows that the Veteran cannot externally or internally rotate his arm bent in a 90 degree angle.  He had 5/5 strength in the right hand.  

October 2009 correspondence from social worker, D.P. reflects that the Veteran began ongoing kidney dialysis in December 2008.  She stated that initially the Veteran was able to continue working and could take regular bus rides to and from work and dialysis; however with time, he "began having increased fluid building up which affected his breathing and ability to walk.  [The Veteran] reported his legs being weak, and finds he needs to stop and rest after 10-15 steps.  He is not able to stand for a very long at a time. . ."

October 2009 podiatry notes reflect that the Veteran had a painful toe due to a left hallux ingrown nail.

October 2009 records reflect that the Veteran sought treatment at the emergency room due to weakness and dizziness.  The assessment was acute hyperkalemia.  He was sent for emergent hemodialysis.   

A November 2009 VA examination report reflects that the examiner called into question the sincerity of the Veteran's effort with regard to range of motion of the knees.  The examiner noted that the Veteran's subjective complaints are not supported by the objective evidence of record.  The report also reflects that the Veteran admitted that his lack of stamina, weakness, and fatigue may be affected by his kidney failure.  

A March 2010 VA examination report reflects that the Veteran is able to bathe, and dress himself.  It also notes that the Veteran's bilateral knee disability has no effect on his feeding, toileting, or driving.  It had a moderate effect on dressing, bathing, traveling, and recreation.  It prevented him from shopping.  It was further noted that the Veteran is ambulatory for short distances.

February 2010 correspondence from D.B., a social worker, reflects that he has noticed the Veteran having difficulty maintaining his mobility and becoming increasing tired and exhausted from small amounts of exertion.

A June 2010 VA Form 21-2680 (Examination for Housebound Status or Permanent for Regular Aid and Attendance) is of record.  It reflects that the Veteran reported complaints of cramping in all upper extremities and was slow to achieve full range of motion on the right.  He reported a painful right shoulder and that he was seeing physical therapy for it.  He was wearing bilateral wrist braces for stability.  He had a dialysis catheter in the left upper extremity.  He reported knee and ankle pain.  Range of motion of the hips and knees was within functional limits.  The examiner noted that the Veteran was able to walk without assistance of another person.  It was noted that he uses a cane to ambulate very short distances of less than 100 feet, and a wheelchair for longer distances.  It was also noted that the Veteran's lower extremities significantly impair his ability to be a functional ambulatory, and that he uses adaptive equipment (shower seat and hand held shower) in the shower.  The Veteran reported that he is assisted by others in getting food to his table at a self service counter where he resides.  Despite the Veteran's limitations, the record reflects an 80/100 on the Barethel self-care index.  The scores are against a finding that the Veteran is in need of aid and attendance.  Significantly, the Veteran scored a 10/10 for feeding, 5/5 for personal toilet, 5/5 for bathing, 10/10 for dressing, and 15/15 for ability to move on and off a bed and chair.  An assessment of living skills and resources (ALSAR) reflects that he was independent with regard to telephoning, reading, money and medication management, and home maintenance.  He was dependent for transportation, shopping, and meal preparation.  He required assistance to get clothing from the laundry areas.  The examiner did not opine as to whether the veteran required a provider. (See Form, Block 32.)  Nevertheless, the Board finds that the report is probative.  Although, the examiner did not make a final determination, the findings of an 80/100 and the description of the Veteran's limitations, reflects that his service-connected disabilities do not warrant special monthly compensation.  

An August 2010 record reflects that the Veteran reported that on dialysis days, he feels too week and has no energy to clean.

A September 2010 social work record reflects that the Veteran reported that he has not been able to bathe or change his bed linens in over a month due to his functional level and fatigue secondary to dialysis.  As noted above, the Veteran is not service-connected for his kidney disease.  

An October 2010 statement by L.M. reflects that he has seen the Veteran having problems with his right hand and knees, and that L.M. and his daughter have assisted the Veteran with daily activities.  He noted that the Veteran cannot use his right hand and can hardly walk.  He stated that he escorts the Veteran to the hospital.

An October 2010 statement from M. G. reflects that she visits the Veteran three times a week to help him shower/bathe, help him brush his teeth, shave, lotion, and dress.  She also stated that she makes him something to eat.  She stated that she does his shopping and organizing his apartment for him. 

November 2010 correspondence, included as an electronic VA clinical record, by Dr. T.L. reflects that the Veteran is service connected for his knees.  It further notes that "in recent months the joint pains have made it impossible for him to work.  The worsening of his symptoms may be related to Hepatitis C Arthropathy or to Renal Arthropathy or as a consequence of side effects of interferon therapy."

A November 2010 VA clinical record reflects that the Veteran had a "bad back" that week which made mobility very difficult for him.  The Veteran also reported that he had knee and hand pain.  The Veteran reported that he was no longer able to work due to knee and hand pain, and not due to his dialysis.  

Correspondence from Dr. A.J. reflects that it was his opinion that dialysis did not cause the Veteran's knee problems nor is it making a significant contribution to maintaining his knee problem. 

February 2011 correspondence from Nurse Practitioner J.P. reflects that the Veteran's knee pain and stiffness is "compounded by deconditioning [related to] other chronic medical problems (mainly [chronic kidney disease], also Hepatitis).  Currently he is limited to walking only steps and standing for a brief period in his home, he requires a cane and a walker to move brief distances within his home.  He spends most of his time on his couch due to his mobility impairment.  This has limited his ability to travel outside of his home, even with the use of public transportation, and to obtain employment."

The Veteran testified at the October 2011 Board hearing that he has cramping and numbness of his hands, predominantly in the right hand.  He stated that when he is trying to make food, or puts pressure on it, it cramps or goes numb.  (See Board hearing transcript page 4.)  He stated that he cannot open a can of soda with either hand due to a lack of strength.  He further stated that someone comes into his home to bathe him, shave him, do his linens, wash his dishes, clean the house, and make the bed.  He reported that he was undergoing dialysis.  He stated that he was able to use his left hand but could not clean himself as well as with both hands.  He reported that the primary reason why he was given an aid was to help him shave, bath, and put on lotion.  He also testified that he needed help to get on and off the chair in the shower.  He noted than an occupational therapist gave him utensils with which he can use his left hand.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to SMC at the "L" rate based on a need for aid and attendance.  While the Veteran may be in need of assistance, the competent credible evidence does not reflect that it is due to his service-connected disabilities.  Rather, the evidence reflects that the Veteran has limited use of his right shoulder due to a post service injury in 2009, multiple joint myalgia and/or arthropathy due to hepatitis C, and weakness due to dialysis.  While the Veteran may experience pain in his knees and 5th right digit, the overwhelming competent and credible evidence of record reflects that the Veteran's need for assistance with daily activities is due to his nonservice-connected disabilities which cause chronic myalgia, fatigue, and anemia.  In addition, the November 2009 VA examination report, the March 2010 VA examination report, and the June 2010 VA Form 21-2680 are evidence against a that SMC is warranted. 

The Board also acknowledges the statements that the Veteran spends the majority of his time in bed; however, the evidence does not reflect that the Veteran's service-connected disabilities actually require him to remain bed.  The fact that he may have voluntarily taken to bed to avoid pain and fatigue associated with walking or standing on his knees, is not sufficient to warrant SMC. 38 C.F.R. § 3.352(a).

In addition, the evidence is against a finding that he has the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  The Veteran is not bedridden and is physically able to leave his home.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a right hand disability (other than 5th metacarpal fracture) is denied.

Entitlement to an increased rating for fracture of the right 5th metacarpal, currently evaluated as noncompensable, is denied.

Entitlement to special monthly compensation (SMC) at the "L" rate, based on the need for aid and attendance is denied.


REMAND

The Veteran is service connected for chondromalacia of the left knee, evaluated as 40 percent disabling, chondromalacia of the right knee, evaluated as 40 percent disabling, and fracture of the right fifth metacarpal, evaluated as noncompensable.

The Veteran has also been diagnosed with end stage renal failure, anemia, and Hepatitis C.  He is not service connected for any of these disabilities.  In reaching a determination on the issue of TDIU, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

The clinical records reflect that the Veteran has had complaints of left calf pain (October 2006), cramping in the hamstrings (September 2008) ankle edema (September 2009) cramping in both hands (December 2009), right leg pain after dialysis (December 2009), bilateral leg and foot pain due to gout (January and February 2010), foot and knee pain (January 2010), possible renal rickets (February 2010), likely Hepatitis C arthropathy (April 2010), diffuse joint pain which may be reactive arthritis related to Hepatitis C (May 2010), cramping in all upper extremity joints (June 2010), nonspecific symptoms of weakness, fatigue, diffuse myalgias (August 2010), weakness on dialysis days (August 2010), weakness due to diarrhea and vomiting from dialysis (September 2010), inability to walk due to weakness (September 2010), right shoulder pain due to a fracture in 2009 (August 2010), and difficulty with mobility due to back pain (November 2010).  Records also reflect he is anemic due to his kidney failure and dialysis.

In an October 2009 statement, the Veteran stated that he had to stop working due to hand cramping, knee buckling, numb hands, fluid buildup, shortness of breath, and a slowly deteriorating body. (See VA Form 21-4142.)

October 2009 correspondence from social worker, D.P. reflects that the Veteran began ongoing kidney dialysis in December 2008.  She stated that initially the Veteran was able to continue working and could take regular bus rides to and from work and dialysis; however with time, he "began having increased fluid building up which affected his breathing and ability to walk.  [The Veteran] reported his legs being weak, and finds he needs to stop and rest after 10-15 steps.  He is not able to stand for a very long at a time. . ."

A November 2009 VA examination report reflects that the examiner called into question the sincerity of the Veteran's effort with regard to range of motion of the knees.  The examiner noted that the Veteran's subjective complaints are not supported by the objective evidence of record.

A December 2009 VA Form 21-4192 reflects that the Veteran resigned from his employment because he had an "arrest warrant and did not want to turn himself in."

February 2010 correspondence from D.B., a social worker, reflects that he has noticed the Veteran having difficulty maintaining his mobility and becoming increasing tired and exhausted from small amounts of exertion.

March 2010 correspondence from S.M., Director of Veterans Assistance Program, reflects that the Veteran is "continuously exhausted just from attempting to walk short distances and is depending more and more on the aid of a wheel chair.  With [the Veteran's] ongoing medical issues, he will not be financially able to secure an independent living situation in the community due to the fact that this veteran will not be able to increase his small income with employment opportunities in the future."

A September 2010 social work record reflects that the Veteran reported that he has not been able to bathe or change his bed linens in over a month due to his functional level and fatigue secondary to dialysis.  

October 2010 VA clinical records reflect that the Veteran was unemployable due to dialysis; however, the Veteran has stated that this is incorrect and that he is unemployable due to his service-connected knee disability.  

An October 2010 statement by L.M. reflects that he has seen the Veteran having problems with his right hand and knees, and that L.M. and his daughter have assisted the Veteran with daily activities.

November 2010 correspondence, included as a VA clinical record, by Dr. T.L. reflects that the Veteran is service connected for his knees.  It further notes that "in recent months the joint pains have made it impossible for him to work.  The worsening of his symptoms may be related to Hepatitis C Arthropathy or to Renal Arthropathy or as a consequence of side effects of interferon therapy."

Correspondence from Dr. A.J. reflects that the Veteran it was his opinion that dialysis did not cause the Veteran's knee problems nor is it making a significant contribution to maintaining his knee problem. 

February 2011 correspondence from Nurse Practitioner J.P. reflects that the Veteran's knee pain and stiffness is "compounded by deconditioning [related to] other chronic medical problems (mainly [chronic kidney disease], also Hepatitis).  Currently he is limited to walking only steps and standing for a brief period in his home, he requires a cane and a walker to move brief distances within his home.  He spends most of his time on his couch due to his mobility impairment.  This has limited his ability to travel outside of the his home, even with the use of public transportation, and to obtain employment."

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran's experience is as a cook.

The evidence reflects that the Veteran has employment experience in the food services field.  He has indicated that he has a culinary degree.  A December 2009 mental health consultation record reflects that the Veteran had been taking a basic computer course and reported that he would like to enter a field of education in computers for the possibility of employment.  

Based on the foregoing, the Board finds that a clinical opinion as to whether the Veteran's service-connected disabilities taken together, and only his service-connected disabilities, render him unable to be gainfully employed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a general medical examination to determine whether his service-connected disabilities, considered in combination, (and only his service-connected disabilities) render the Veteran unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities are so severe that it is impossible for the him to sustain substantially gainful employment.  
The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The clinician should review the claims folder, and this fact should be noted in the accompanying medical report.  The clinician should, if possible, distinguish the Veteran's symptoms as they relate to his service-connected disabilities, as opposed to those attributable to other disabilities.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


